         Case 1:19-cv-04676-PAE Document 44 Filed 06/14/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                      19 Civ. 4676 (PAE)

  UNITED STATES DEPARTMENT
  OF HEALTH AND HUMAN
  SERVICES, et al.,
                         Defendants.



            PLAINTIFFS’ NOTICE OF FILING OF CORRECTED EXHIBIT

       Plaintiffs advise the Court that Exhibit 5 to the Declaration of Matthew Colangelo (Dkt.

43-5) was inadvertently docketed without two attachments cited in the exhibit. Attached to this

Notice is a complete version of Exhibit 5 with all attachments.



DATED:         June 14, 2019                 Respectfully submitted,

                                             LETITIA JAMES
                                             Attorney General of the State of New York

                                             By: /s/ Matthew Colangelo
                                             Matthew Colangelo
                                               Chief Counsel for Federal Initiatives
                                             Office of the New York State Attorney General
                                             28 Liberty Street
                                             New York, NY 10005
                                             Phone: (212) 416-6057
                                             matthew.colangelo@ag.ny.gov

                                             Attorney for the Plaintiffs




                                                1
